Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 2-19-2021, with respect to drawing and
specification objection, 101 rejection have been fully considered and are persuasive.  The objections and rejection have been withdrawn.
Applicant’s arguments, see pgs. 10-12, filed 2-19-2021, with respect to the rejection(s) of claim(s) 7-10 under Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.
Applicant’s arguments, see pgs. 11-14, filed 2-19-2021, with respect to the rejection(s) of claim(s) 1-6, 11-14 under Kim in view of Wang/Lin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang in view of Kim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al.(US 2013/0120771, hereafter Wang).
Claim 1. (Currently Amended) An olfactory information recognizer which recognizes olfactory information based on multimedia content, comprising: 
a server processor (See e.g. [0009]); and 
an odor object detector included in the server processor, which analyzes whether an object in the multimedia content is an object related to olfactory sense while interworking with a reference database (See e.g. Fig. 2-S30, [0032] on objection recognition), the reference database defining a correlation between objects and smells (See e.g. [0043] on table of objects and corresponding scents),
wherein the server processor is configured, by the odor object detector, to receive the multimedia content from a portable device connected to the server processor (See e.g. Fig. 1-100 on portable device such as printer; [0009] on received image), detect one or more first objects and first label information with respect to the one or more first objects included in the multimedia content (See e.g. [0009],[0032] on object detection), extract second label information including relative position information of the one or more first objects in the multimedia content, the second label information including sizes of areas occupied by the first objects, a ratio of the sizes, or relative positions of the first objects in an image of the multimedia content (See e.g.[0031]-[0032] on object detection including objection location relative to image size.  Examiner note: location relative to size implied size ratio, as well as relative position), and generate third label information by using a result of identifying whether the detected one or more first objects are odor objects related to odors based on the reference database (See e.g. [0031]-).  

Claim 2. (Currently Amended) The olfactory information recognizer of claim 1, wherein the server processor is configured to generate fourth label information by using a result of determining whether a second object, which is one of the one or more first objects and identified to be the odor object with respect to the multimedia content, is a dominant odor object of the multimedia content (See e.g. [0039] on print only scents of nature such as flower.  Examiner note: the only scent being print is considered as dominant odor object).  
Claim 3. (Currently Amended) The olfactory information recognizer of claim 2, wherein the server processor is configured to determine whether the second object is the dominant odor object of the multimedia content on the basis of a relative position thereof in the multimedia content and a ratio of an area occupied by the second object identified to be the odor object among the one or more first objects with respect to the multimedia content (See e.g.[0031]-[0032] on object detection including objection location relative to image size.  Examiner note: location relative to size implied size ratio, as well as relative position).

Claims 11-13 are drawn to claims above and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2013/0120771, hereafter Wang) in view of Kim et al.,(US 2018/0144209 A1, hereafter Kim).
Claim 4: Wang disclose objection recognition but fails to explicitly disclose weakly supervised learning. 
However, Kim disclose objection recognition (thereby same field of endeavor) and  wherein the server processor is configured to perform machine learning with respect to the multimedia content by applying the first label information with respect to one or more first objects to a weakly supervised learning process and is configured to extract the second label information with respect to the one or more first objects on the basis of a parameter obtained as a result of the machine learning by applying the first label information to the weakly supervised learning process (See e.g. abstract, [0080], [0085]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the objection recognition algorithm of Wang to incorporate weakly supervised learning of Kim.  Given the advantage of weakly supervised 

Claim 5. (Currently Amended) The olfactory information recognizer of claim 4, wherein the server processor is configured to extract the second label information with respect to the one or more first objects on the basis of a distribution of feature weights of a convolution filter of a convolution neural network (CNN) while the machine learning by applying the first label information to the weakly supervised learning process is performed (See e.g. abstract, [0088] on CNN; [0102] on weight value; [0101] “Since the object recognition model includes the second output layer 440, it can be trained based on weakly supervised learning”)).  

Claim 6. (Currently Amended) Wang disclose first label information, the second label information, and the third label information with respect to the multimedia content (See e.g. claim 1 above).  
Kim disclose The olfactory information recognizer of claim 1, wherein the processor is configured to perform machine learning with respect to the multimedia content by applying the first label information with respect to the one or more first objects to a weakly supervised learning process and is configured to form a model which is an assembly of data including the first label information, the second label information, and the third label information with respect to the multimedia content as a result of the machine learning (See e.g. [0080], [0085] on classification result). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the objection recognition algorithm of Wang to incorporate weakly supervised learning of Kim.  Given the advantage of weakly supervised 
	Claims 7-9 are drawn to claims 4-6 above and are rejected for the same reasons.
	Note for claim 7. Wang disclose a portable device having a camera image uploader and a scent device handler (See Fig. 2 – 100 receives 320 which is a multimedia content, [0046] on digital capturing device, [0029] and Fig. 1-130 that the portable device (printer) has multimedia card reader (i.e. image uploader) and Fig. 1-260, 180 on scent cartridge and printer engine (i.e. scent device handler)).
	Claim 10: Kim teaches wherein the processor analyzes unlabeled second multimedia content by using the model and (See e.g. [0179]: “Referring to FIG.15, the object recognition apparatus 100 obtains a recognition target image not given classification results of objects of interest” -  target image not given classification results is the unlabeled second multimedia content. “Then, the object recognition apparatus 100 extracts a plurality of feature maps from the recognition target image” - extracting a plurality of feature maps is the analysis) detects first label information and second label information with respect to a second object included in the second multimedia content as a result of analyzing the second multimedia content (See e.g. [0182]: “the object recognition apparatus 100 determines an object of interest included in the recognition target image” - an object of interest is the first label information. And Kim, Paragraph [1083]: “Next, the object recognition apparatus 100 may determine an area in which the determined object of interest is located in the recognition target image using an activation map of the determined object of interest” - an area is the second label information. activation map is the result of analysis).	

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MURRAY et al (“Olfaction-Enhanced Multimedia: A Survey of Application Domains, Displays, and Research Challenges” 2016) disclose the idea of Olfaction-Enhanced Multimedia, wearable olfactory display.  See e.g. abstract, section 3.2.
Matsukura et al (“Smelling Screen: Development and Evaluation of an Olfactory Display System for Presenting a Virtual Odor Source” 2013) disclose the idea of smelling screen.  See e.g. Fig. 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2121